Case: 1:20-cv-02676-SO Doc #: 1-1 Filed: 12/01/20 1 of 16. PageID #: 8




                                                              EXHIBIT A
Case: 1:20-cv-02676-SO Doc #: 1-1 Filed: 12/01/20 2 of 16. PageID #: 9
  Case: 1:20-cv-02676-SO Doc #: 1-1 Filed: 12/01/20 3 of 16. PageID #: 10




                       IN THE COURT OF COMMON PLEAS
                             LAKE COUNTY, OHIO


Roxanne Sellards
118 N. Mechanic St.                         20CV001359
Ashland, OH 44805                           PATRICK J. CONDON
                      Plaintiff
                                                                                                     I
                                                                                                    ;
             vs.

Asset Acceptance, LLC
Midland Credit Management, Inc.
c/o Canon Business Process-services, Inc.
7530 Lucerne Drive, Suite 303
Middleburg Heights OH 44130                           FILED VIA E   MAIL
                                               DATE 10/30/2020
             And                             MAUREEN G. KELL       TIM E 10·5
                                                              Y, CLERK OF·C�
                                                                              ��TS
Midland Credit Management, Inc.
Corporation Service Company
                                                                    -----------   ....--...,.....


50 West Broad Street, Suite 1330
Columbus OH 43215
                                            CLASS ACTION COMPLAINT
             And                            JURY DEMAND ENDORSED HEREON

Encore Capital Group, Inc.
350 Camino de la Reina, Suite 100
San Diego, California 92108

             And

Kimberly A. Klemenok
P.O. Box 30968
Middleburg Heights, OH 44130

             And

Nevenka Pavlovic
P.O. Box 30968
Middleburg Heights, OH 44130

                      Defendants.
Case: 1:20-cv-02676-SO Doc #: 1-1 Filed: 12/01/20 4 of 16. PageID #: 11
Case: 1:20-cv-02676-SO Doc #: 1-1 Filed: 12/01/20 5 of 16. PageID #: 12
Case: 1:20-cv-02676-SO Doc #: 1-1 Filed: 12/01/20 6 of 16. PageID #: 13
Case: 1:20-cv-02676-SO Doc #: 1-1 Filed: 12/01/20 7 of 16. PageID #: 14
Case: 1:20-cv-02676-SO Doc #: 1-1 Filed: 12/01/20 8 of 16. PageID #: 15
Case: 1:20-cv-02676-SO Doc #: 1-1 Filed: 12/01/20 9 of 16. PageID #: 16
Case: 1:20-cv-02676-SO Doc #: 1-1 Filed: 12/01/20 10 of 16. PageID #: 17
Case: 1:20-cv-02676-SO Doc #: 1-1 Filed: 12/01/20 11 of 16. PageID #: 18
Case: 1:20-cv-02676-SO Doc #: 1-1 Filed: 12/01/20 12 of 16. PageID #: 19
Case: 1:20-cv-02676-SO Doc #: 1-1 Filed: 12/01/20 13 of 16. PageID #: 20
Case: 1:20-cv-02676-SO Doc #: 1-1 Filed: 12/01/20 14 of 16. PageID #: 21
Case: 1:20-cv-02676-SO Doc #: 1-1 Filed: 12/01/20 15 of 16. PageID #: 22
   Case: 1:20-cv-02676-SO Doc #: 1-1 Filed: 12/01/20 16 of 16. PageID #: 23




           d. Order defendants to establish procedures which will prevent attempts or actions
              to collect debt through conduct, as alleged in this case.
           e. Order defendants to operate ;according to procedures which will prewent
              attempts or actions to collect debt through conduct, as alleged in this case,.
           f. Order defendants to refrain from all debt collection activities for a period of
              years as the court in its discretion may determine.
           g. Award attorney's fees, costs, and expenses.
           h. Award any other relief to which Plaintiff and the class may be entitled to in law
              or equity.
           i. Make declaratory judgments and order such other and further relief as may be
              just and proper.

Respectfully submitted with a demand for a jury trial on all issues.




                                                 Anand N. Misra (#0067594)
                                                 The Misra Law Firm, LLC
                                                 3659 Green Road, Suite 100
                                                 Beachwood, Ohio 44122
                                                 (216) 752-3330
                                                 misraan@misralaw.com

                                                 Robert S. Belo.vich (#0024187)
                                                 Robert S. Belovich, Attorney, LL:C
                                                 8227 Brecksville Rd., Suite 201
                                                 Brecksville, OH 44141-1363
                                                 (440) 503-8770
                                                 rsb@belovichlaw.com

                                                 Attorneys for Plaintiff




                                                                                      14 I Page
